DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record US 2020/0021419 A1 to Taherzadeh (hereinafter “Taherzadeh”) discloses a wireless transmit/receive unit (WTRU) may receive a PDCCH transmission comprising a CCE that is mapped to one or more REGs based on a CCE-to-REG mapping. The WTRU may receive the CCE-to-REG mapping that indicates a REG bundle corresponding to the CCE and use the CCE-to-REG mapping to identify the REGs for the SWTRU. Depending on whether the CCE-to-REG mapping is interleaving or noninterleaving, the CCE-to-REG mapping may be based on different parameters. If the CCE-to-REG mapping is interleaving, the CCE-to-REG mapping may be based on an index associated with the CCE and a number of REGs in the REG bundle. If the CCE-to-REG mapping is noninterleaving, the CCE-to-REG mapping may be based on the index of the CCE. US 2020/0337077 A1 to Yoshimura et al. (hereinafter “Yoshimura”) discloses a terminal apparatus includes a receiver configured to receive a PDCCH including a DCI format, and a transmitter configured to transmit a PUCCH. In a case that the DCI format schedules a PDSCH and that a last OFDM symbol of the PDSCH is mapped in a first slot, the PUCCH is transmitted in a second slot, the number of slots from the first slot to the second slot is given based on a PDSCH-to-HARQ-timing-indicator field, and a length of each of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 3-9 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/F.G./Examiner, Art Unit 2476                                                                                                                                                                                                        

/PHIRIN SAM/Primary Examiner, Art Unit 2476